Sutton, J., dissenting.
The charge of the court excepted to and dealt with in the second, third, and fourth divisions of the majority opinion of the court was as follows: “The law declares that if the deceased daughter of the plaintiff could have avoided to herself the consequences of the defendants’ negligence, if any, after it arose and was impending, or in the exercise of ordinary care she should have known of such negligence, if that appeared, then the plaintiff could not recover; so it becomes a question of fact for you to determine from all the facts and surrounding circumstances whether or not the deceased daughter of the plaintiff exercised ordinary care, or failed to do' so. In this connection, gentlemen of the jury, I read you the following law: ‘No person shall recover damages from a railroad company for injury to himself or his property, where the same is done by his consent, or is caused by his own negligence. If the complainant and the agent of the company are both at fault, the former may recover, but the damages shall be diminished by the jury in proportion to the amount of default at*326tributable to him.5 ” This charge was error for the reason that the court gave, in substance, Code, § 105-603, and, in immediate connection therewith, Code,. § 94-703, without proper explanation or qualification. In other words, the court gave in charge the law as contained in Code, § 94-703, without qualifying it by the law as contained in Code, § 105-603, that is, it failed to instruct the jury in this connection that if the plaintiff by the exercise of ordinary care could have prevented the injury she could not recover. This has been held to be reversible error many times. Americus R. Co. v. Luckie, 87 Ga. 6 (13 S. E. 105); M., D. & S. R. Co. v. Moore, 99 Ga. 229 (3) (25 S. E. 460); Southern Railway Co. v. Watson, 104 Ga. 243 (30 S. E. 818); Western & A. R. Co. v. Ferguson, 113 Ga. 708 (39 S. E. 306, 54 L. R. A. 802); S., F. & W. Ry. Co. v. Hatcher, 118 Ga. 273 (45 S. E. 239); Columbus Railroad Co. v. Peddy, 120 Ga. 589 (48 S. E. 149); Macon & Birmingham Railway Co. v. Anderson, 121 Ga. 666 (49 S. E. 791); Macon Railway & Light Co. v. Streyer, 123 Ga. 279 (51 S. E. 342); Southern Railway Co. v. Gore, 128 Ga. 627 (58 S. E. 180). See also my dissenting opinion in Berry v. Jowers, 59 Ga. App. 24 (200 S. E. 195). This charge was calculated to have caused the jury to believe that where the plaintiff was guilty of some negligence, and where the defendants were guilty of negligence proximately causing the injury, the plaintiff could recover, although by the exercise of ordinary care she could have prevented the injury to herself. For these reasons I dissent from the rulings in the third and fourth divisions of the majority opinion of the court.